Steele Hays, Justice, dissenting. I can see no basis on which Ark. Code Ann. § 16-10-406 (Supp. 1989) can be rationally interpreted as bestowing immunity from suit on the Judicial Discipline and Disability Commission and its Director the purpose of which is to determine simply whether the commission is proceeding in accordance with applicable law and rules of procedure. The immunity statute clearly applies to the members of the commission, not the commission itself: Members of the commission, referees, commission counsel and staff shall be absolutely immune from suit for all conduct in the course of their official duties. If the commission is immune from what is nothing more than suit for a declaratory judgment, then how is the law in this area to be resolved or shaped? I would deny the writ and permit the hearing in the trial court, leaving the parties free to appeal. In that fashion the issues can be decided on a record which permits full development of the issues and includes a ruling by the trial court. That, I respectfully suggest, is how this case ought to proceed and all I can see resulting from a temporary stay is delay. Glaze, J., joins this dissent.